COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-192-CV

BRIAN KNOTTS                                                    APPELLANT

                                          V.

KAREN HEADLEY AND LANNY HEADLEY,                                 APPELLEES
INDIVIDUALLY, AND ON BEHALF OF
THE ESTATE OF JEFFREY HEADLEY

                                       ----------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                       ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                       ----------

     On October 17, 2008, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). Tex. R. App.

P. 38.6(a). W e stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the

court within ten days a response showing grounds for continuing the appeal.

We have not received any response.


     1
         … See Tex. R. App. P. 47.4.
     Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b).

     Appellant shall pay all costs of this appeal, for which let execution issue.




                                                 PER CURIAM




PANEL: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: November 20, 2008




                                       2